DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear whether the recites polyethylene and polypropylene of the first and the second layer are identical or different compounds.  Clarification is requested. 
In claim 1, the recitation of  “foaming the irradiated, coextruded layers” is unclear since it appears that only one layer is foamed. 
In claim 2 (and subsequent claims  the recitation of elements already recited in claim1, i.e., polyethylene, polypropylene, polyamide. Makes the claimed confusing since it is not apparent whether it refers to already recited element of additional elements.  Use of “the” or “said”  for the elements previously recited is suggested. 
Claim 9 recites a melt index of  “the polypropylene.”  However, it is not apparent whether this recitation refers to the propylene in the first layer, the second layer or both the polypropylene in the first and the second layers. 
Similarly, the recitation of the melt index of  “the polyethylene” in claim 10 is confusing. 
Claim 11 recites “an amount of chemical foaming agent.”  It is not apparent whether the recited chemical blowing agent is the same as  the same chemical blowing agent  already recited in claim 1. 
	In claim 20, it is not apparent how “multilayer foam structure has an average closed cell size of 0.05-1.0 mm.”  It appears that this limitation refers to the cell size of the foamed layer only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-5, 7-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2258545 to HUHTAMAKI FORCHHEIM, (hereinafter “Huhtamaki”) in combination with US PGPub 2018/0281358 To Ben-Daat et al., (hereinafter “Ben-Daat”) and in combination with US Patent 6,384,096 to Ladang et al., (hereinafter “Ladang”).
Huhtamaki discloses a method of method of forming a multilayer foam structure by forming layers, which structure comprises a first layer (a) based on foamed polyolefin, and a second layer on a side of the first layer (b); and foaming the first layer.  See the entire document. 
The first layer disclosed by Huhtamaki preferably comprises polypropylene (PP), polyethylene (PE), or a combination of polypropylene and polyethylene (as the only polymer components), [0021-22]. The first layer (a) is a foamed layer which may comprises a chemical foaming agent [[0051,53].
The layered structure according to the disclosure of Huhtamaki may be produced by co-extrusion.  [0054]. 
The second layer (b) is disclosed as comprising a “polymer selected from the group consisting of polyolefins, polyamides, polyesters, copolymers of at least two monomers of the polymers mentioned and mixtures of the polymers mentioned is preferably suitable as a thermoplastic polymer.” [0026]. 
Such disclosure makes the combination of a polyamide and a PP or PE (as the most common polyolefins) at least  obvious. In addition, PP and PE are disclosed as the most suitable polyolefins for layer (b) in [0027]. 
The disclosure of suitability of mixed polymers also makes obvious mixtures/blends of polymers in any amounts obvious in the absece of showing of unexpected results that can be specifically attributed to the claimed amounts of PP, PE and polyamides in the blends.
Huhtamaki further discloses that both layers may comprise additives [0044]. While not disclosing the amounts of additives, the additives disclosed by Huhtamaki in [0044] are conventional additives and are expected o be added in conventional amounts corresponding to the claimed amounts.  See, for example, Ben-Daat [0061-62] disclosing substantially similar functional additives as disclosed in [0044] of Hahtamaki, which additives added to polymer compositions in the amounts corresponding to the claimed amounts of additives. 
The thickness of the second layer (b) is less than 1 mm, such as up to 100 um. [0032], illustrative examples. The thickness of (a) layer may be up to 250 um [0018], thus making the claimed thickness of the foamed structure obvious. 
Huhtamaki does not specifically address the properties of PP or PE suitable for the invention, thus implying that any PP or PE known for foaming application are suitable for the invention.
As evident from Ben-Daat, PE and PP with the claimed melt flow index (MFI) are known in the art for foaming application, [0005, 58, examples], thus use of such PP and PE in the invention of Huhtamaki would have been obvious with reasonable expectation of success.  Moreover, the MFI is claimed in a very broad range embracing majority of commercially available PP and PE. 
Huhtamaki does not specifically disclose specific chemical foaming agents suitable for its invention, thus implying that any known chemical foaming agent suitable for the invention.  Azodicarbomamide is the most common chemical foaming agent and, as evident from Ben-Daat, which is commonly used in the claimed amounts, which amount depends of the density of the final foamed product. [0066-70] of Ben-Daat.



Huhtamaki, while expressly disclosing foaming the (a) layer of the multilayer foam structure, does not disclose irradiating or crosslinking the foaming layer (a).
However, crosslinking a polyolefins (such as PE or PP) foams (including by irradiation crosslinking) is well known in the art in order to obtain foams with improved properties, such as better mechanical properties and finer cells.  See, for example, Ladang, background.
Specific irradiation process of crosslinking PP or PE foams by irradiation is disclosed, for example, by Ben-Daat and includes irradiation of the foaming layer of a multilayered structure with electron beam with the claimed acceleration voltage [0081] and  the an absorbed electron beam dosage corresponds t the claimed dosage of  10-500 kGy. [0079]
The foaming layer disclosed by Ben-Daat comprises PP and/or PP and a foaming agent  (just like compositions of Hahtamaki) and also a crosslinking promoter in an amount corresponding to the claimed amounts. [062].
 The method disclosed by Ben-Daat teaches that the coextruded structure can be irradiated up to four separate times. [0080]
The crosslinking degree can be varied over wide range depending on the desired properties of the foamed structure and could be as high as 75%. [0005]
The foaming of the crosslinked structure may be conductedby heating the irradiated structure with molten salt and radiant heaters or a hot air oven. [0088]. 
The obtained foams is a closed cell foams (just as disclosed by Huhtamaki) and have a fine cell size of 0.05-1.0 mm [0005].
The density of the foamed structure as disclosed by Ben-Daat is 20- 250 kg/m3.
The density of the foamed structures obtained by the process disclosed by Ben-Daat may be such as to correspond to the claimed densities, [0089].  The reference also teaches that higher or lower densities may be produced depending on the desired properties of  the final structures.   [0090].  
Thus to adjust the density of the foamed structures disclosed by HuHtamaki to any density common to polyolefin foams, including the claimed density, would have been also obvious in order to obtain final product with desired properties. 
	
Therefore, it would have been obvious to crosslink and then foam the foamable multilayer structures of Huhtamaki by the method disclosed by Ban-Daat in order to obtain multilayer foamed structures with the desired properties such a finer cells and improved mechanical properties. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ